EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Rabinder Narula on 18 February 2022.

The application has been amended as follows: 
In the claims:
IN CLAIM 1, A screw for for dental application, the screw comprising a coronal end and an apical end and comprising: 
a bore running from the coronal end of the screw along a portion of the screw towards the apical end of the screw, 
a first number of equally spaced recesses arranged circumferentially around an inside surface of the bore, each recess running a length from the coronal end of the bore towards the apical end of the bore, 
wherein the length of each recess is angled relative to the longitudinal axis of the screw by a first angle such that the recess is further from the longitudinal axis of the screw at a point parallel with the coronal end of the bore than at a point below the coronal end of the bore, wherein each pair of adjacent recesses are connected by a contact surface on the inside surface of the bore, each contact 
wherein each contact surface is flat and planar and angled away from the longitudinal axis of the screw such that the surface is further from the longitudinal axis of the screw at a point parallel with the coronal end of the bore than at a point below the coronal end of the bore, 
wherein the apical end of the bore comprises a conical section that is angled relative to the longitudinal axis by a second angle, the second angle being greater than the first angle, 
wherein a coronal edge of each of the contact surfaces is rounded, and 
wherein the screw is configured for fastening a dental component to a further dental component.
IN CLAIM 10, A method of fastening a dental component to a dental implant, the method comprising: 
inserting the driver head of a driver into the bore of a screw such that the edges of the driver head defined by a polygonal cross-section fit within the recesses of the screw, 
the driver comprising a driver head comprising an apical and coronal end, the driver head comprising of at least a first and second portion comprising a polygonal cross-section in a radial plane of the longitudinal axis of the driver, the first portion comprising a substantially rounded cross-section in the axial plane of the longitudinal axis of the driver, the second portion connected apically relative to the first portion, the second portion 
the screw comprising a coronal end and an apical end, the screw comprising: 
a bore running from the coronal end of the screw along a portion of the screw towards the apical end of the screw, 
a first number of equally spaced recesses arranged circumferentially around an inside surface of the bore, each recess running a length from the coronal end of the bore towards the apical end of the bore, -4-Application No.: 15/681216 Filing Date:August 18, 2017 
wherein the length of each recess is angled relative to the longitudinal axis of the screw such that the recess is further from the longitudinal axis of the screw at a point parallel with the coronal end of the bore than at a point below the coronal end of the bore, 
wherein each pair of adjacent recesses are connected by a contact surface on the inside surface of the bore, each contact surface running a length from the coronal end of the bore towards the apical end of the screw, and 
wherein each contact surface is flat and planar and angled away from the longitudinal axis of the screw such that the surface is 
wherein a coronal edge of each contact surface is rounded, and 
wherein the screw is configured for fastening a dental component to a further dental component,
applying sufficient force to the driver so that the driver head grips the screw by means of a carry function, 
manipulating the screw through a screw channel of the dental component using the carry function until the screw is received by a threaded bore in the dental implant, 
driving the screw to rotate using the driver, such that the edges of the driver head defined by the polygonal cross section of the portions of the driver head smoothly convey rotational force to the screw regardless of the angle of the longitudinal axis of the driver relative to the longitudinal axis of the screw.

Examiner’s Note
The arguments regarding the rejected claims 7-9 and 11 under 35 USC 112(a) presented in page 10 of the Appeal Brief filed on 19 November 2021 are convincing. Therefore, said rejections are withdrawn.
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the arguments presented in pages 11-12 of the Appeal brief filed on 19 November 2021 are convincing. 
Therefore, the art of record does not teach or render obvious, either alone or in combination, a screw for dental application including a first number of equally spaced recesses arranged circumferentially around an inside surface of a bore, wherein each pair of adjacent recesses are connected by a contact surface on the inside surface of the bore, wherein each contact surface is flat and planar and angled away from the longitudinal axis of the screw such that the surface is further from the longitudinal axis of the screw at a point parallel with the coronal end of the bore than at a point below the coronal end of the bore, wherein a coronal edge of each of the contact surfaces is rounded, and wherein the screw is for fastening a dental component to a further dental component in combination with the elements set forth in the claim.
Regarding claim 7
Therefore, the art of record does not teach or render obvious, either alone or in combination, a driver for driving a screw for fastening a dental component to a dental implant, where the driver includes a driver head including a third portion describing a substantially circular curve where all of a plurality of edges of a second portion meet a third portion; wherein an axial length of the third portion in the axial plane is substantially less than the axial length of the second portion in the axial plane, and wherein in the axial plane, the second portion gradually transitions radially in all directions around the longitudinal axis to the third portion in combination with the elements set forth in the claim.
Regarding claim 10, the arguments presented in page 10 of the Appeal brief filed on 19 November 2021 are convincing. 
Therefore, the art of record does not teach or render obvious, either alone or in combination, a method of fastening a dental component to a dental implant including a driver and a screw, where the screw for dental application including a first number of equally spaced recesses arranged circumferentially around an inside surface of a bore, wherein each pair of adjacent recesses are connected by a contact surface on the inside surface of the bore, wherein each contact surface is flat and planar and angled away from the longitudinal axis of the screw such that the surface is further from the longitudinal axis of the screw at a point parallel with the coronal end of the bore than at a point below the coronal end of the bore, wherein a coronal edge of each of the contact surfaces is rounded, and wherein the screw is for fastening a dental component to a further dental component with the elements set forth in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/MIRAYDA A APONTE/Examiner, Art Unit 3772                                                                                                                                                                                                        
/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772